IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-19-00117-CV

                        IN THE ESTATE OF
                WANDA GAIL BETTS LAYFIELD, DECEASED



                           From the County Court at Law
                              Navarro County, Texas
                              Trial Court No. P18839


                            MEMORANDUM OPINION


       Appellant, Rickey Layfield, appeals from a judgment signed by the trial court on

March 19, 2019. By letter dated April 9, 2019, the Clerk of this Court notified appellant

that the appeal is subject to dismissal because the original filing fee had not been paid

and warned appellant that the Court would dismiss the appeal unless, within ten days

from the date of the letter, appellant paid the filing fee or obtained indigent status for the

purpose of appeal. Ten days have passed, and appellant has not paid the filing fee for

this appeal or obtained indigent status. Accordingly, we hereby dismiss this appeal. See

TEX. R. APP. P. 42.3(c).
                                          JOHN E. NEILL
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed May 1, 2019
[CV06]




In re Layfield                                            Page 2